DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 01/21/2020.  As directed by the amendment: claims 1, 10, 22, and 23 have been amended.  Thus, claims 1 – 23 are presently pending in this application.

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are Nagar (U.S. 2015/0290396), Larsen (U.S. 9,101,723), Allerdings (U.S. 10,195,351), and Sall (U.S. 10,881,808).
Regarding claim 1, cited prior arts do not teach wherein the actuator has a dose setting mode and a dose delivery mode, wherein, in the dose setting mode, the actuator, the sensed element, and the rotational sensor are configured to rotate together relative to the device body, and, in the dose delivery mode, the sensed element is configured to rotate relative to the actuator and the rotational sensor, which are rotationally fixed relative to the device body; and a controller operatively coupled to the rotational sensor, wherein, in response to receiving the generated signal from said rotational sensor, the controller is configured to determine a number of the axially extending surface features passing the movable element of the rotational sensor during dose delivery.
Regarding claim 17, prior arts do not teach wherein said sensed element is rotatable relative to said dose button during dose delivery in relation to the amount of dose delivered, wherein the dose button houses a rotational sensor, said rotational sensor including a movable element positionable to slidably contact the surface features during rotation of said sensed element relative to said dose button during dose delivery, wherein the dose button has a first position in which the movable element of the rotational sensor is disengaged from the surface features, and a second position in which the movable element of the rotational sensor is contactable with the surface features; the controller is configured, upon receiving a signal indicative of contact with an initial first one of said surface features, to activate the controller to a full power state, and the controller is configured, upon receiving a signal indicative of contact with a subsequent one of said surface features after the initial first one, to determine a number of the axially extending surface features passing the movable element of the rotational sensor during dose delivery.
Claims 2 – 16, and 18 – 23 are allowed due to their dependency on claim 1 or claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783        
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783